Appeal by an employer and its insurance carrier from an award of disability benefits. The employer was engaged in the business of unloading grain boats at the port of Buffalo, New York. Claimant was employed in the capacity of a division boss at the unloading piers and had been so employed for a period of 22 years prior to 1956. Claimant’s duties required him to allocate and supervise unloading crews. On July 25, 1956 claimant fell and struck his head on the floor of a building known as ¿coopers Hall, sustaining *676a fractured skull. The record is very scanty and contains no medical testimony except reports of two physicians which have nothing to do with the issue of whether claimant suffered merely a pathological condition which had nothing to do with his employment. Claimant does not know what caused his fall, in fact according to his testimony he remembered nothing until he was on the way to the hospital. The employer filed a report of injury, inferentially admitting accidental injuries. Although we do not regard such reports as constituting very strong evidence they have been held to constitute some evidence of the occurrence of an accident (Matter of Bollard v. Engel, 254 App. Div. 162, affid. 278 N. Y. 463; Matter of ¿leid v. Carr Bros., 300 N. Y. 270). Since no proof was offered by the employer or carrier to show that claimant suffered merely an idiopathic fall we think the presumption under section 21 of the statute plus the employer’s report of injury are sufficient to sustain the award. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Gibson, Herlihy and Reynolds, JJ., concur.